OPINION
Relator requests that this court compel respondent judge of the court of common pleas to "authorize a complete copy at state expense of transcript of court proceedings" in State v. Jones,
Cuyahoga County Court of Common Pleas Case No. CR-365233. Complaint, par. 1.
Respondent has filed an "answer to petition for writ of mandamus and motion for summary judgment." Initially, we note that Civ.R. 7 distinguishes between pleadings, e.g., answers, and motions. Additionally, respondent's counsel asserts various statements of fact which are not established as evidence in the record as required by Civ.R. 56. As a consequence, respondent's motion for summary judgment is denied.
Nevertheless, we dismiss this action sua sponte. "Only one copy of a transcript of a criminal trial need be provided to an indigent criminal defendant. State ex rel. Murr v. Thierry
(1987), 34 Ohio St. 3d 45, 45-46, 517 N.E.2d 226, 227." State exrel. Call v. Zimmers (1999), 85 Ohio St. 3d 367, 368,708 N.E.2d 711.
Attached to the complaint is a copy of a post card from the clerk of this court to relator. The post card reflects this court's granting of relator's motion for appointment of counsel and preparation of transcript at state expense in the direct appeal of relator's conviction, State v. Jones, Case No. 76222. The transcript has been filed in Case No. 76222. Relief in mandamus is, therefore, not appropriate.
Furthermore, relator failed to comply with Loc.App.R. 45 (B) (1) (a) which requires that complaints in original actions "be supported by an affidavit from the plaintiff or relator specifying the details of the claim."
Accordingly, we dismiss this action sua sponte. Relator to pay costs.
Writ dismissed.
TERRENCE O'DONNELL, J., CONCURS.
                             _________________________________ ANN DYKE, ADMINISTRATIVE JUDGE